DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Responsive to communications filed on July 19, 2021, amendments to the claims have been acknowledged. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al., (US 5413880, provided on IDS 12/23/2019).
Regarding claims 1 and 6, Ishii discloses a solid fuel cell using a stabilized zirconia system (col.4/L 1-17), the oxygen ion conductor consists of a composition consisting of (1-x-y) ZrO2-xSc2O3-yAl2O3, where 0.05 < x + y≤ 0.16, and x>0, y>0 (col.3/L15-18).  In example 1, Ishii discloses (1-x-y) ZrO2-xSc2O3-yAl2O3, the powdered materials were combined and mixed to form pellets, and the pellets are sintered (col.5/L5-10). In example 2, Ishii discloses (1-x-y) ZrO2-xSc2O3-yAl2O3, where 0.07 ≤x+y≤0.13 and 0.005 ≤y≤0.02, the powdered materials were combined and mixed to form pellets, the pellets are sintered (co1.6/L5-10). 
Ishii further discloses the crystal structure of the oxygen ion conductor changes from monoclinic to rhombohedral to cubic (col.2/L19-21). Ishii further discloses as a result of the addition of Al2O3, the rhombohedral phase did not appear in the crystal structure, and the cubic crystal structure was stable (col.6/L19-22). Examiner notes that the pellets reads on the claimed sintered body. Examiner further notes that (1-x-y) ZrO2-xSc2O3-yAl2O3 powder that forms pellets and is used an oxygen ion conductor has a rhombohedral phase and a cubic phase crystal structure.
Ishii does not explicitly disclose the molar ratio of the ZrO2, the Sc2O3 and the Al2O3 in the Scandia stabilized zirconia powder is (ZrO2)1-x-a: (Sc2O3) x: (Al2O3) a in which x is 0.097 ≤ x ≤ 0.103 and a is 0.002 ≤ a < 0.01.  Ishii does disclose the oxygen ion conductor is a composition of (1-x-y) ZrO2-xSc2O3-yAl2O3, where 0.05 < x + y≤ 0.16, and x>0, y>0 (col.3/L15-18), more specifically in an example Ishii discloses (1-x-y) ZrO2-xSc2O3-yAl2O3, where 0.07 ≤x+y≤0.13 and 0.005 ≤y≤0.02, (co1.6/L5-10). Examiner notes that the x and y in the composition is greater than 0 and 0.05 < x + y≤ 0.16, also 0.07 ≤x+y≤0.13 and 0.005 ≤y≤0.02.  When x is 0.1 and y is 2 (0.1) Sc2O3 (0.005) Al2O3   and therefore reads on the claimed (ZrO2)1-x-a: (Sc2O3) x: (Al2O3) a in which x is 0.097 ≤ x ≤ 0.103 and a is 0.002 ≤ a < 0.01. 
 Ishii further discloses when the dopant Al2O3 is not included, the rhombohedral phase is obtained as a single phase at room temperature, when it’s heated to 650 °C a phase transformation to the cubic crystal structure occurs. However, by adding the sub dopant, the cubic crystal structure is stabilized (col.5/ L25-30). When Al2O3 has not been added as the sub dopant the degree of ion conductivity varies discontinuously at temperature near the transition temperature accompanying the phase transition in the crystal structure (col.5/L30-40). Ishii further discloses as a result of the addition of the sub dopant Al2O3 the rhombohedral phase does not appear in the crustal structure, and the cubic crystal structure was stable from room temperature (col.6/L20-40). Examiner notes the Al2O3 effects the ion conductivity and cubic structure of the zirconia powder, the amount of Al2O3 can be change in order to achieve the desired conductivity.  
It would have been obvious to one having ordinary skill in the art to arrive at the claimed range of the of molar ratio of the ZrO2, the Sc2O3 and the Al2O3 in the Scandia stabilized zirconia powder is (ZrO2)1-x-a: (Sc2O3) x: (Al2O3) a in which x is 0.097 ≤ x ≤ 0.103 and a is 0.002 ≤ a < 0.01, in order to achieve a zirconia powder with excellent conductivity and a stabilized structure.  
Claim 1 includes the following process steps: wherein “the Sc2O3 is dissolved in the ZrO2”. This is a process limitation which has not been given any patentable weight in a product claim.
[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the 
Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ("a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim").  Applicant must show that the product would be different even though it is made by a different process. 
According to MPEP 2113.I, examiner notes that in a product-by process claims, the determination of patentability is based on the product itself. The product of claim 1 as a Scandia stabilized powder comprising ZrO2, Sc2O3, and Al2O3 
Examiner notes Ishii uses an oxygen ion conductor that consists of a composition consisting of (1-x-y) ZrO2-xSc2O3-yAl2O3 powder, the powder is mixed and forms into pellets (body), where 0.05 < x + y≤ 0.16, and x>0, y>0 (col.5/L5-10), which is the same as the Scandia stabilized zirconia powder/body  represented by the formula (ZrO2)1-x-a (Sc2O3)x(Al2O3)a  wherein x is 0.097 ≤ x ≤0.103 , and a is 0.002≤ a < 0.01 of the present invention. Due to Ishii using the same Scandia stabilized zirconia powder/body as the present invention it is expected to have the same grain boundary resistivity of 12 Ω ·cm or less at 500°C, absent any evidence to the contrary. In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  (CLAIMS 1 and 6)
Regarding claims 2 and 7, Ishii discloses all of the limitations as set forth above in claims 1 and 6. Examiner notes due to Ishii using the same Scandia stabilized zirconia powder/body ((1-x-y) ZrO2-xSc2O3-yAl2O3 powder, the powder is mixed and forms into pellets (body), where 0.05 < x + y≤ 0.16, and x>0, y>0), as the present invention it is expected to have the same grain boundary resistivity of 60 Ω ·cm or less at 500°C, absent any evidence to the contrary. In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  (CLAIMS 2 and 7 )
Regarding claims 3 and 8, Ishii discloses all of the limitations as set forth above in claim 1 and 6. Examiner notes due to Ishii using the same Scandia stabilized zirconia powder/body ((1-x-y) ZrO2-xSc2O3-yAl2O3 powder, the powder is mixed and forms into pellets (body), where 0.05 < x + y≤ 0.16, and x>0, y>0), as the present invention it is expected to have the same grain boundary resistivity of 200 Ω·cm or less at 450° C, absent any evidence to the contrary. In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). (CLAIMS 3 and 8) 
Regarding claims 4 and 9, Ishii discloses all of the limitations as set forth above in claim 1 and 6. Examiner notes due to Ishii using the same Scandia stabilized zirconia powder/body ((1-x-y) ZrO2-xSc2O3-yAl2O3 powder, the powder is mixed and forms into pellets (body), where 0.05 < x + y≤ 0.16, and x>0, y>0), as the present invention it is expected to have the same grain boundary resistivity of 1000 Ω ·cm or less at 400 °C, absent any evidence to the contrary. In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). (CLAIMS 4 and 9)
Regarding claims 5 and 10, Ishii discloses all of the limitations as set forth above in claim 1 and 6.  Ishii further discloses when the dopant Al2O3 is not included, the rhombohedral phase is obtained as a single phase room temperature. When this is heated to 650°C, a phase 2O3 to the Scandia stabilized zirconia the cubic crystal structure is stabilized and does not change when heated. 
Examiner further notes due to Ishii using the same Scandia stabilized zirconia powder/body ((1-x-y) ZrO2-xSc2O3-yAl2O3 powder, the powder is mixed and forms into pellets (body), where 0.05 < x + y≤ 0.16, and x>0, y>0) as the present invention it is expected that the crystal structure of the sintered body will not change even after heat treatments 600° C for 1000 hours.  In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). (CLAIMS 5 and 10)
Response to Arguments
Applicant's arguments filed July 19, 2021 have been fully considered but they are not persuasive. 
Applicant asserts that the Ishii’s broad ranges of x>0 and y>0 fail to disclose the presently claimed ranges from “x” and “a” with any specificity. Applicant further asserts that the person skilled in the art could not have predictably obtained a Scandia stabilized zirconia product having the specific composition recited in present claim 1. 
Applicant’s assertion is not persuasive. Ishii discloses a zirconia product composition of (1-x-y) ZrO2-xSc2O3-yAl2O3, where 0.05 < x + y≤ 0.16, and x>0, y>0 (col.3/L15-18), more 2-xSc2O3-yAl2O3, where 0.07 ≤x+y≤0.13 and 0.005 ≤y≤0.02, (co1.6/L5-10). 
Though Ishii discloses a broad ranges for x and y, the broad range can in fact encompass the claimed molar ratios of (ZrO2)1-x-a: (Sc2O3) x: (Al2O3) a in which x is 0.097 ≤ x ≤ 0.103 and a is 0.002 ≤ a < 0.01. When x is 0.1, and y is 0.005, the composition is (0.895) ZrO2 (0.1) Sc2O3 (0.005) Al2O3   and therefore reads on the claimed (ZrO2)1-x-a: (Sc2O3) x: (Al2O3) a in which x is 0.097 ≤ x ≤ 0.103 and a is 0.002 ≤ a < 0.01. 
Further Ishii disclose that the addition of a sub dopant Al2O3 effects the ion conductivity and the phase structure of the zirconia product.  When the Al2O3 is added in a specific amount the cubic crystal structure can be stabilized (col.5/:20-40) and (col.6/L 20-20). It would have been obvious to one having ordinary skill in the art to arrive at the claimed range of the of molar ratio of the ZrO2, the Sc2O3 and the Al2O3 in the Scandia stabilized zirconia powder is (ZrO2)1-x-a: (Sc2O3) x: (Al2O3) a in which x is 0.097 ≤ x ≤ 0.103 and a is 0.002 ≤ a < 0.01, in order to achieve a zirconia powder with excellent conductivity and a stabilized structure.  
Applicant further asserts that Ishii does not disclose or suggest a powder in which Sc2O3 is dissolved in ZrO2. Ishii need not disclose the powder in which Sc2O3 is dissolved in ZrO2 as these limitations include process steps. Process limitations add no patentable weight to a product claim unless applicant shows the process made the product different see MPEP 2113.I. The final product of Ishii includes a zirconia powder and sintered body that comprises ZrO2, the Sc2O3 and Al2O3. 
Applicant further asserts that Ishii fails to disclose the molar ratios of ZrO2, Sc2O3 and Al-2O3 of the present invention and because Ishii fails to disclose the Sc2O3 is dissolved in ZrO2 there is no reasonable expectation that a zirconia powder prepared according to Ishii’s teachings 
Applicant further asserts  that a sintered body having the specific characteristic recited in the present claim 1 in fact would not predictably result from Ishii’s  teachings, this is demonstrated in Declaration under 37 C.F.R. 132 submitted with this paper. 
The Declaration under 37 C.F.R. 132 is not persuasive as not all test materials are shown, only example 4 and test material 24 is shown and these examples are not enough to show the unexpected results of the grain-boundary resistivity of the powder. 
Due to amendments to the claims the 35 USC 102 rejection anticipated by Ishii has been withdrawn. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 7:30 am - 5:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/
Examiner, Art Unit 1722         

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722